Order entered April 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00403-CR

                               HEATHER STORER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31208-S

                                            ORDER
       The Court REINSTATES the appeal.

       This appeal has been pending for more than one year. The trial court’s judgment reflects

that appellant was convicted of fraudulent use/possession of identifying information. The trial

court certified that appellant has the right to appeal. The reporter’s record was due June 21,

2013. When the record was not filed by August 9, 2013, this Court ordered the trial court to

make findings regarding why the record had not been filed. On August 27, 2013, the Court

received a letter from court reporter Joseph Phillips stating the record was ready, but that

appellant, who is represented by retained counsel, had not yet paid for the record. By letter dated

September 10, 2013, the Court directed Mr. Phillips to bring the issues raised in the letter to the

trial court’s attention in connection with the abatement hearing.
       On October 28, 2013, appellant’s counsel filed a motion to dismiss the appeal based on

appellant’s failure to communicate with him. Because the motion was not signed by appellant as

required by Texas Rule of Appellate Procedure 42.2(a), the Court sent counsel a letter stating

that the Court could not act on the motion and directed counsel to bring the issue to the trial

court’s attention in connection with the abatement hearing.

       When the Court still had not received the trial court’s findings by November 14, 2013,

the Court ordered the Honorable Andy Chatham, Presiding Judge of the 282nd Judicial District

Court, to make findings regarding why the reporter’s record had not been filed. The findings

were due within thirty days. On February 18, 2014, appellant’s counsel filed a motion to

withdraw, again citing appellant’s failure to communicate with him. Because the appeal was

abated, the Court sent counsel a letter directing him to bring this issue to the trial court’s

attention in connection with the abatement hearing. To date, the Court has not received the

findings or the reporter’s record, nor have we received any communication from the trial court

regarding the status of the findings.

       This appeal cannot proceed to disposition until the issue of the reporter’s record,

including the issue of whether appellant even desires to continue the appeal, has been resolved.

       Accordingly, this Court ORDERS the Honorable Mary Murphy, Presiding Judge of the

First Administrative Judicial Region, to refer this matter to the Presiding Judge of the Dallas

County District Courts for a determination of whether this case should be transferred from the

282nd Judicial District Court to another court to provide for the “efficient operation of the court

system and effective administration of justice.” See TEX. GOV’T CODE ANN. § 74.092(10) (West

2013). If the Presiding Judge of the Dallas County District Courts is not able to perform his or
her duties, we ORDER the Honorable Mary Murphy, to perform that duty in accordance with

Texas Government Code section 74.046(5). See id. § 74.046(5).

       Specifically, we ORDER that findings be made regarding the following:

              Whether appellant desires to prosecute the appeal. If appellant’s presence cannot
               be obtained for the hearing, we ORDER that the hearing be conducted in
               appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.––Corpus
               Christi 1987, no pet.).

              If appellant does not desire pursue the appeal, a finding shall be made to that
               effect.

              If appellant does desire to pursue the appeal, a finding shall be made regarding
               whether Abe Factor will continue as appellant’s attorney of record or should be
               permitted to withdraw.

              If Mr. Factor is permitted to withdraw, a finding shall be made regarding whether
               appellant is indigent and entitled to court-appointed counsel. If appellant is
               indigent, we ORDER that counsel be appointed to represent appellant in this
               appeal. If appellant is not indigent, a finding shall be made regarding whether
               appellant has retained new counsel to represent her in the appeal.

              A finding shall next be made regarding whether appellant is entitled to proceed
               without payment for the reporter’s record. If appellant is not indigent for
               purposes of the record, a finding shall be made regarding whether payment
               arrangements have been made for the record.

              Finally, a finding shall be made regarding the date by which the reporter’s record
               will be filed.

       We ORDER that the findings on these issues be transmitted to this Court by FRIDAY,

MAY 9, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

(1) the Honorable Mary Murphy, Presiding Judge, First Administrative Judicial Region; (2) the

Honorable Robert Burns, Presiding Judge, Dallas County District Courts; (3) the Honorable

Andy Chatham, Presiding Judge, 282nd Judicial District Court; Abe Facto; and Michael Casillas,

Dallas County District Attorney’s Office.
       The appeal is ABATED to allow compliance with this order. The appeal shall be

reinstated on May 9, 2014 or when the findings are received, whichever is earlier.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE